Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing POWER OF ATTORNEY Pursuant to Item 601.(b)(24) of Regulation SK and Rule 462(b) of the Securities Act of 1933 The undersigned on behalf of the company set forth below hereby constitutes and appoints the individuals set forth below and each of them individually, my true and lawful attorneys, with full power to them and each of them to sign for me, and in my name and in the capacity indicated below, any and all amendments to the Registration Statements listed below filed with the Securities and Exchange Commission under the Securities Act of 1933 and the Investment Company Act of 1940, and any documentation, including Form N-8F, necessary to de-register any such registrations or to de-register any of the entities (including any issuing separate accounts) associated with the issuance of any such registrations. ING Life Insurance and Annuity Company: As President of ING Life Insurance and Annuity Company I hereby appoint Patrick Ivkovich, John S. (Scott) Kreighbaum, J. Neil McMurdie, Michael A. Pignatella, Julie E. Rockmore, and James Shuchart. Registration Statements filed under the Securities Act of 1933: 002-52448 033-75974 033-79122 333-87305 002-52449 033-75976 033-81216 333-89953 033-02339 033-75978 033-87642 333-101761 033-34370 033-75980 033-87932 333-104456 033-42555 033-75982 033-88720 333-105479 033-60477 033-75984 033-88722 333-109622 033-61897 033-75986 033-88724 333-109860 033-62473 033-75988 033-89858 333-129091 033-64277 033-75990 033-91846 333-130822 033-75248 033-75992 333-01107 333-130825 033-75954 033-75994 333-09515 333-130826 033-75956 033-75996 333-15817 333-130827 033-75958 033-75998 333-27337 333-130833 033-75960 033-76000 333-37448 333-133151 033-75962 033-76002 333-49176 333-133157 033-75964 033-76004 333-49593 333-133158 033-75966 033-76018 333-56297 333-134760 033-75968 033-76024 333-60016 033-75970 033-76026 333-69574 033-75972 033-79118 333-72079 Registration Statements filed under the Investment Company Act of 1940: 811-02512 811-02513 811-04536 811-05906 811-09665 811-08582 ReliaStar Life Insurance Company of New York: As Director of ReliaStar Life Insurance Company of New York I hereby appoint Patrick Ivkovich, John S. (Scott) Kreighbaum, J. Neil McMurdie, Michael A. Pignatella, and James Shuchart. Registration Statements filed under the Securities Act of 1933: 002-53949 333-47527 333-115515 002-53950 333-52358 333-117617 002-69327 333-61879 333-128409 002-76642 333-75938 333-133091 033-11489 333-85326 333-19123 333-85618 Registration Statements filed under the Investment Company Act of 1940: 811-02579 811-02580 811-03098 811-03427 811-07935 811-08965 hereby ratifying and confirming on this 11 th day of July , 2006, my signature as it may be signed by my said attorneys to any such Registration Statements and any and all amendments thereto. Signature /s/ Brian D. Comer Brian D. Comer POWER OF ATTORNEY Pursuant to Item 601.(b)(24) of Regulation SK and Rule 462(b) of the Securities Act of 1933 The undersigned on behalf of the company set forth below hereby constitutes and appoints the individuals set forth below and each of them individually, my true and lawful attorneys, with full power to them and each of them to sign for me, and in my name and in the capacity indicated below, any and all amendments to the Registration Statements listed below filed with the Securities and Exchange Commission under the Securities Act of 1933 and the Investment Company Act of 1940, and any documentation, including Form N-8F, necessary to de-register any such registrations or to de-register any of the entities (including any issuing separate accounts) associated with the issuance of any such registrations. ReliaStar Life Insurance Company of New York: As Director of ReliaStar Life Insurance Company of New York I hereby appoint Patrick Ivkovich, John S. (Scott) Kreighbaum, J. Neil McMurdie, Michael A. Pignatella, and James Shuchart. Registration Statements filed under the Securities Act of 1933: 002-53949 333-47527 333-115515 002-53950 333-52358 333-117617 002-69327 333-61879 333-128409 002-76642 333-75938 333-133091 033-11489 333-85326 333-19123 333-85618 Registration Statements filed under the Investment Company Act of 1940: 811-02579 811-02580 811-03098 811-03427 811-07935 811-08965 hereby ratifying and confirming on this 11 th day of July , 2006, my signature as it may be signed by my said attorneys to any such Registration Statements and any and all amendments thereto. Signature /s/ R. Michael Conley R. Michael Conley POWER OF ATTORNEY Pursuant to Item 601.(b)(24) of Regulation SK and Rule 462(b) of the Securities Act of 1933 The undersigned on behalf of the company set forth below hereby constitutes and appoints the individuals set forth below and each of them individually, my true and lawful attorneys, with full power to them and each of them to sign for me, and in my name and in the capacity indicated below, any and all amendments to the Registration Statements listed below filed with the Securities and Exchange Commission under the Securities Act of 1933 and the Investment Company Act of 1940, and any documentation, including Form N-8F, necessary to de-register any such registrations or to de-register any of the entities (including any issuing separate accounts) associated with the issuance of any such registrations. ReliaStar Life Insurance Company of New York: As Director of ReliaStar Life Insurance Company of New York I hereby appoint Patrick Ivkovich, John S. (Scott) Kreighbaum, J. Neil McMurdie, Michael A. Pignatella, and James Shuchart. Registration Statements filed under the Securities Act of 1933: 002-53949 333-47527 333-115515 002-53950 333-52358 333-117617 002-69327 333-61879 333-128409 002-76642 333-75938 333-133091 033-11489 333-85326 333-19123 333-85618 Registration Statements filed under the Investment Company Act of 1940: 811-02579 811-02580 811-03098 811-03427 811-07935 811-08965 hereby ratifying and confirming on this 30th day of June, 2006, my signature as it may be signed by my said attorneys to any such Registration Statements and any and all amendments thereto. Signature /s/ Robert P. Browne Robert P. Browne POWER OF ATTORNEY Pursuant to Item 601.(b)(24) of Regulation SK and Rule 462(b) of the Securities Act of 1933 The undersigned on behalf of the company set forth below hereby constitutes and appoints the individuals set forth below and each of them individually, my true and lawful attorneys, with full power to them and each of them to sign for me, and in my name and in the capacity indicated below, any and all amendments to the Registration Statements listed below filed with the Securities and Exchange Commission under the Securities Act of 1933 and the Investment Company Act of 1940, and any documentation, including Form N-8F, necessary to de-register any such registrations or to de-register any of the entities (including any issuing separate accounts) associated with the issuance of any such registrations. ReliaStar Life Insurance Company of New York: As Director of ReliaStar Life Insurance Company of New York I hereby appoint Patrick Ivkovich, John S. (Scott) Kreighbaum, J. Neil McMurdie, Michael A. Pignatella, and James Shuchart. Registration Statements filed under the Securities Act of 1933: 002-53949 333-47527 333-115515 002-53950 333-52358 333-117617 002-69327 333-61879 333-128409 002-76642 333-75938 333-133091 033-11489 333-85326 333-19123 333-85618 Registration Statements filed under the Investment Company Act of 1940: 811-02579 811-02580 811-03098 811-03427 811-07935 811-08965 hereby ratifying and confirming on this 30 th day of June , 2006, my signature as it may be signed by my said attorneys to any such Registration Statements and any and all amendments thereto. Signature /s/ Carol V. Coleman Carol V. Coleman POWER OF ATTORNEY Pursuant to Item 601.(b)(24) of Regulation SK and Rule 462(b) of the Securities Act of 1933 The undersigned on behalf of the companies set forth below hereby constitutes and appoints the individuals set forth below and each of them individually, my true and lawful attorneys, with full power to them and each of them to sign for me, and in my name and in the capacities indicated below, any and all amendments to the Registration Statements listed below filed with the Securities and Exchange Commission under the Securities Act of 1933 and the Investment Company Act of 1940, and any documentation, including Form N-8F, necessary to de-register any such registrations or to de-register any of the entities (including any issuing separate accounts) associated with the issuance of any such registrations. ING Life Insurance and Annuity Company: As Director of ING Life Insurance and Annuity Company I hereby appoint Patrick Ivkovich, John S. (Scott) Kreighbaum, J. Neil McMurdie, Michael A. Pignatella, Julie E. Rockmore, and James Shuchart. Registration Statements filed under the Securities Act of 1933: 002-52448 033-75974 033-79122 333-87305 002-52449 033-75976 033-81216 333-89953 033-02339 033-75978 033-87642 333-101761 033-34370 033-75980 033-87932 333-104456 033-42555 033-75982 033-88720 333-105479 033-60477 033-75984 033-88722 333-109622 033-61897 033-75986 033-88724 333-109860 033-62473 033-75988 033-89858 333-129091 033-64277 033-75990 033-91846 333-130822 033-75248 033-75992 333-01107 333-130825 033-75954 033-75994 333-09515 333-130826 033-75956 033-75996 333-15817 333-130827 033-75958 033-75998 333-27337 333-130833 033-75960 033-76000 333-37448 333-133151 033-75962 033-76002 333-49176 333-133157 033-75964 033-76004 333-49593 333-133158 033-75966 033-76018 333-56297 333-134760 033-75968 033-76024 333-60016 033-75970 033-76026 333-69574 Registration Statements filed under the Investment Company Act of 1940: 811-02512 811-02513 811-04536 811-05906 811-09665 811-08582 ING USA Annuity and Life Insurance Company: As Director of ING USA Annuity and Life Insurance Company I hereby appoint Patrick Ivkovich, John S. (Scott) Kreighbaum, Michael A. Pignatella, and James Shuchart. Registration Statements filed under the Securities Act of 1933: 033-23351 333-57218 333-118851 333-133076 033-34827 333-63692 333-124953 033-59261 333-66757 333-133152 333-28679 333-70600 333-133153 333-28755 333-90516 333-133154 333-28769 333-101481 333-133155 333-30180 333-111686 333-133156 333-33914 333-117260 333-133944 Registration Statements filed under the Investment Company Act of 1940: 811-05626 811-08524 ReliaStar Life Insurance Company: As Director of ReliaStar Life Insurance Company I hereby appoint Patrick Ivkovich, J. Neil McMurdie, Michael A. Pignatella, and Julie E. Rockmore. Registration Statements filed under the Securities Act of 1933: 002-66542 033-65870 333-92000 002-75185 033-69892 333-100207 002-95392 333-18517 333-100208 033-09153 333-30614 333-100209 033-57244 333-47094 333-105319 033-73058 333-69431 333-120636 Registration Statements filed under the Investment Company Act of 1940: 811-02997 811-03341 811-04208 811-04855 811-08224 811-09002 Security Life of Denver Insurance Company: As Director of Security Life of Denver Insurance Company I hereby appoint Patrick Ivkovich and J. Neil McMurdie. Registration Statements filed under the Securities Act of 1933: 033-74190 333-72753 333-119437 033-78444 333-73464 333-119438 033-88148 333-90577 333-119439 333-34404 333-117329 333-120889 333-50278 333-119440 Registration Statements filed under the Investment Company Act of 1940: 811-08292 811-08196 811-08976 811-09106 hereby ratifying and confirming on this 30 th day of June , 2006, my signature as it may be signed by my said attorneys to any such Registration Statements and any and all amendments thereto. Signature /s/ Robert W. Crispin Robert W. Crispin POWER OF ATTORNEY Pursuant to Item 601.(b)(24) of Regulation SK and Rule 462(b) of the Securities Act of 1933 The undersigned on behalf of the company set forth below hereby constitutes and appoints the individuals set forth below and each of them individually, my true and lawful attorneys, with full power to them and each of them to sign for me, and in my name and in the capacities indicated below, any and all amendments to the Registration Statements listed below filed with the Securities and Exchange Commission under the Securities Act of 1933 and the Investment Company Act of 1940, and any documentation, including Form N-8F, necessary to de-register any such registrations or to de-register any of the entities (including any issuing separate accounts) associated with the issuance of any such registrations. ING USA Annuity and Life Insurance Company: As President of ING USA Annuity and Life Insurance Company I hereby appoint Patrick Ivkovich, John S. (Scott) Kreighbaum, Michael A. Pignatella, and James Shuchart. Registration Statements filed under the Securities Act of 1933: 033-23351 333-57218 333-118851 333-133076 033-34827 333-63692 333-124953 033-59261 333-66757 333-133152 333-28679 333-70600 333-133153 333-28755 333-90516 333-133154 333-28769 333-101481 333-133155 333-30180 333-111686 333-133156 333-33914 333-117260 333-133944 Registration Statements filed under the Investment Company Act of 1940: 811-05626 811-08524 hereby ratifying and confirming on this 6 th day of July , 2006, my signature as it may be signed by my said attorneys to any such Registration Statements and any and all amendments thereto. Signature /s/ Harry N. Stout Harry N. Stout POWER OF ATTORNEY Pursuant to Item 601.(b)(24) of Regulation SK and Rule 462(b) of the Securities Act of 1933 The undersigned on behalf of the company set forth below hereby constitutes and appoints the individuals set forth below and each of them individually, my true and lawful attorneys, with full power to them and each of them to sign for me, and in my name and in the capacities indicated below, any and all amendments to the Registration Statements listed below filed with the Securities and Exchange Commission under the Securities Act of 1933 and the Investment Company Act of 1940, and any documentation, including Form N-8F, necessary to de-register any such registrations or to de-register any of the entities (including any issuing separate accounts) associated with the issuance of any such registrations. ReliaStar Life Insurance Company of New York: As Director of ReliaStar Life Insurance Company of New York I hereby appoint Patrick Ivkovich, John S. (Scott) Kreighbaum, J. Neil McMurdie, Michael A. Pignatella, and James Shuchart. Registration Statements filed under the Securities Act of 1933: 002-53949 333-47527 333-115515 002-53950 333-52358 333-117617 002-69327 333-61879 333-128409 002-76642 333-75938 333-133091 033-11489 333-85326 333-19123 333-85618 Registration Statements filed under the Investment Company Act of 1940: 811-02579 811-02580 811-03098 811-03427 811-07935 811-08965 hereby ratifying and confirming on this 30th day of June , 2006, my signature as it may be signed by my said attorneys to any such Registration Statements and any and all amendments thereto. Signature /s/ J. R. GELDER James R. Gelder POWER OF ATTORNEY Pursuant to Item 601.(b)(24) of Regulation SK and Rule 462(b) of the Securities Act of 1933 The undersigned on behalf of the company set forth below hereby constitutes and appoints the individuals set forth below and each of them individually, my true and lawful attorneys, with full power to them and each of them to sign for me, and in my name and in the capacity indicated below, any and all amendments to the Registration Statements listed below filed with the Securities and Exchange Commission under the Securities Act of 1933 and the Investment Company Act of 1940, and any documentation, including Form N-8F, necessary to de-register any such registrations or to de-register any of the entities (including any issuing separate accounts) associated with the issuance of any such registrations. ReliaStar Life Insurance Company of New York: As Director of ReliaStar Life Insurance Company of New York I hereby appoint Patrick Ivkovich, John S. (Scott) Kreighbaum, J. Neil McMurdie, Michael A. Pignatella, and James Shuchart. Registration Statements filed under the Securities Act of 1933: 002-53949 333-47527 333-115515 002-53950 333-52358 333-117617 002-69327 333-61879 333-128409 002-76642 333-75938 333-133091 033-11489 333-85326 333-19123 333-85618 Registration Statements filed under the Investment Company Act of 1940: 811-02579 811-02580 811-03098 811-03427 811-07935 811-08965 hereby ratifying and confirming on this 5th day of July , 2006, my signature as it may be signed by my said attorneys to any such Registration Statements and any and all amendments thereto. Signature /s/ Howard L. Rosen Howard L. Rosen POWER OF ATTORNEY Pursuant to Item 601.(b)(24) of Regulation SK and Rule 462(b) of the Securities Act of 1933 The undersigned on behalf of the company set forth below hereby constitutes and appoints the individuals set forth below and each of them individually, my true and lawful attorneys, with full power to them and each of them to sign for me, and in my name and in the capacity indicated below, any and all amendments to the Registration Statements listed below filed with the Securities and Exchange Commission under the Securities Act of 1933 and the Investment Company Act of 1940, and any documentation, including Form N-8F, necessary to de-register any such registrations or to de-register any of the entities (including any issuing separate accounts) associated with the issuance of any such registrations. ReliaStar Life Insurance Company of New York: As Director of ReliaStar Life Insurance Company of New York I hereby appoint Patrick Ivkovich, John S. (Scott) Kreighbaum, J. Neil McMurdie, Michael A. Pignatella, and James Shuchart. Registration Statements filed under the Securities Act of 1933: 002-53949 333-47527 333-115515 002-53950 333-52358 333-117617 002-69327 333-61879 333-128409 002-76642 333-75938 333-133091 033-11489 333-85326 333-19123 333-85618 Registration Statements filed under the Investment Company Act of 1940: 811-02579 811-02580 811-03098 811-03427 811-07935 811-08965 hereby ratifying and confirming on this 30th day of June , 2006, my signature as it may be signed by my said attorneys to any such Registration Statements and any and all amendments thereto. Signature /s/ Curtis W. Olson Curtis W. Olson POWER OF ATTORNEY Pursuant to Item 601.(b)(24) of Regulation SK and Rule 462(b) of the Securities Act of 1933 The undersigned on behalf of the company set forth below hereby constitutes and appoints the individuals set forth below and each of them individually, my true and lawful attorneys, with full power to them and each of them to sign for me, and in my name and in the capacity indicated below, any and all amendments to the Registration Statements listed below filed with the Securities and Exchange Commission under the Securities Act of 1933 and the Investment Company Act of 1940, and any documentation, including Form N-8F, necessary to de-register any such registrations or to de-register any of the entities (including any issuing separate accounts) associated with the issuance of any such registrations. ReliaStar Life Insurance Company of New York: As Director of ReliaStar Life Insurance Company of New York I hereby appoint Patrick Ivkovich, John S. (Scott) Kreighbaum, J. Neil McMurdie, Michael A. Pignatella, and James Shuchart. Registration Statements filed under the Securities Act of 1933: 002-53949 333-47527 333-115515 002-53950 333-52358 333-117617 002-69327 333-61879 333-128409 002-76642 333-75938 333-133091 033-11489 333-85326 333-19123 333-85618 Registration Statements filed under the Investment Company Act of 1940: 811-02579 811-02580 811-03098 811-03427 811-07935 811-08965 hereby ratifying and confirming on this 5th day of July , 2006, my signature as it may be signed by my said attorneys to any such Registration Statements and any and all amendments thereto. Signature /s/ James F. Lille James F. Lille POWER OF ATTORNEY Pursuant to Item 601.(b)(24) of Regulation SK and Rule 462(b) of the Securities Act of 1933 The undersigned on behalf of the companies set forth below hereby constitutes and appoints the individuals set forth below and each of them individually, my true and lawful attorneys, with full power to them and each of them to sign for me, and in my name and in the capacities indicated below, any and all amendments to the Registration Statements listed below filed with the Securities and Exchange Commission under the Securities Act of 1933 and the Investment Company Act of 1940, and any documentation, including Form N-8F, necessary to de-register any such registrations or to de-register any of the entities (including any issuing separate accounts) associated with the issuance of any such registrations. ING Life Insurance and Annuity Company: As Director of ING Life Insurance and Annuity Company I hereby appoint Patrick Ivkovich, John S. (Scott) Kreighbaum, J. Neil McMurdie, Michael A. Pignatella, Julie E. Rockmore, and James Shuchart. Registration Statements filed under the Securities Act of 1933: 002-52448 033-75974 033-79122 333-87305 002-52449 033-75976 033-81216 333-89953 033-02339 033-75978 033-87642 333-101761 033-34370 033-75980 033-87932 333-104456 033-42555 033-75982 033-88720 333-105479 033-60477 033-75984 033-88722 333-109622 033-61897 033-75986 033-88724 333-109860 033-62473 033-75988 033-89858 333-129091 033-64277 033-75990 033-91846 333-130822 033-75248 033-75992 333-01107 333-130825 033-75954 033-75994 333-09515 333-130826 033-75956 033-75996 333-15817 333-130827 033-75958 033-75998 333-27337 333-130833 033-75960 033-76000 333-37448 333-133151 033-75962 033-76002 333-49176 333-133157 033-75964 033-76004 333-49593 333-133158 033-75966 033-76018 333-56297 333-134760 033-75968 033-76024 333-60016 033-75970 033-76026 333-69574 Registration Statements filed under the Investment Company Act of 1940: 811-02512 811-02513 811-04536 811-05906 811-09665 811-08582 ING USA Annuity and Life Insurance Company: As Director of ING USA Annuity and Life Insurance Company I hereby appoint Patrick Ivkovich, John S. (Scott) Kreighbaum, Michael A. Pignatella, and James Shuchart. Registration Statements filed under the Securities Act of 1933: 033-23351 333-57218 333-118851 333-133076 033-34827 333-63692 333-124953 033-59261 333-66757 333-133152 333-28679 333-70600 333-133153 333-28755 333-90516 333-133154 333-28769 333-101481 333-133155 333-30180 333-111686 333-133156 333-33914 333-117260 333-133944 Registration Statements filed under the Investment Company Act of 1940: 811-05626 811-08524 ReliaStar Life Insurance Company: As Director of ReliaStar Life Insurance Company I hereby appoint Patrick Ivkovich, J. Neil McMurdie, Michael A. Pignatella, and Julie E. Rockmore. Registration Statements filed under the Securities Act of 1933: 002-66542 033-65870 333-92000 002-75185 033-69892 333-100207 002-95392 333-18517 333-100208 033-09153 333-30614 333-100209 033-57244 333-47094 333-105319 033-73058 333-69431 333-120636 Registration Statements filed under the Investment Company Act of 1940: 811-02997 811-03341 811-04208 811-04855 811-08224 811-09002 As Director of Security Life of Denver Insurance Company I hereby appoint Patrick Ivkovich and J. Neil McMurdie. Registration Statements filed under the Securities Act of 1933: 033-74190 333-72753 333-119437 033-78444 333-73464 333-119438 033-88148 333-90577 333-119439 333-34404 333-117329 333-120889 333-50278 333-119440 Registration Statements filed under the Investment Company Act of 1940: 811-08292 811-08196 811-08976 811-09106 hereby ratifying and confirming on this 20 th day of July , 2006, my signature as it may be signed by my said attorneys to any such Registration Statements and any and all amendments thereto. Signature /s/ Thomas J. McInerney Thomas J. McInerney POWER OF ATTORNEY Pursuant to Item 601.(b)(24) of Regulation SK and Rule 462(b) of the Securities Act of 1933 The undersigned on behalf of the companies set forth below hereby constitutes and appoints the individuals set forth below and each of them individually, my true and lawful attorneys, with full power to them and each of them to sign for me, and in my name and in the capacities indicated below, any and all amendments to the Registration Statements listed below filed with the Securities and Exchange Commission under the Securities Act of 1933 and the Investment Company Act of 1940, and any documentation, including Form N-8F, necessary to de-register any such registrations or to de-register any of the entities (including any issuing separate accounts) associated with the issuance of any such registrations. ING Life Insurance and Annuity Company: As Director of ING Life Insurance and Annuity Company I hereby appoint Patrick Ivkovich, John S. (Scott) Kreighbaum, J. Neil McMurdie, Michael A. Pignatella, Julie E. Rockmore, and James Shuchart. Registration Statements filed under the Securities Act of 1933: 002-52448 033-75974 033-79122 333-87305 002-52449 033-75976 033-81216 333-89953 033-02339 033-75978 033-87642 333-101761 033-34370 033-75980 033-87932 333-104456 033-42555 033-75982 033-88720 333-105479 033-60477 033-75984 033-88722 333-109622 033-61897 033-75986 033-88724 333-109860 033-62473 033-75988 033-89858 333-129091 033-64277 033-75990 033-91846 333-130822 033-75248 033-75992 333-01107 333-130825 033-75954 033-75994 333-09515 333-130826 033-75956 033-75996 333-15817 333-130827 033-75958 033-75998 333-27337 333-130833 033-75960 033-76000 333-37448 333-133151 033-75962 033-76002 333-49176 333-133157 033-75964 033-76004 333-49593 333-133158 033-75966 033-76018 333-56297 333-134760 033-75968 033-76024 333-60016 033-75970 033-76026 333-69574 Registration Statements filed under the Investment Company Act of 1940: 811-02512 811-02513 811-04536 811-05906 811-09665 811-08582 ING USA Annuity and Life Insurance Company: As Director of ING USA Annuity and Life Insurance Company I hereby appoint Patrick Ivkovich, John S. (Scott) Kreighbaum, Michael A. Pignatella, and James Shuchart. Registration Statements filed under the Securities Act of 1933: 033-23351 333-57218 333-118851 333-133076 033-34827 333-63692 333-124953 033-59261 333-66757 333-133152 333-28679 333-70600 333-133153 333-28755 333-90516 333-133154 333-28769 333-101481 333-133155 333-30180 333-111686 333-133156 333-33914 333-117260 333-133944 Registration Statements filed under the Investment Company Act of 1940: 811-05626 811-08524 ReliaStar Life Insurance Company: As Director of ReliaStar Life Insurance Company I hereby appoint Patrick Ivkovich, J. Neil McMurdie, Michael A. Pignatella, and Julie E. Rockmore. Registration Statements filed under the Securities Act of 1933: 002-66542 033-65870 333-92000 002-75185 033-69892 333-100207 002-95392 333-18517 333-100208 033-09153 333-30614 333-100209 033-57244 333-47094 333-105319 033-73058 333-69431 333-120636 Registration Statements filed under the Investment Company Act of 1940: 811-02997 811-03341 811-04208 811-04855 811-08224 811-09002 As Director of Security Life of Denver Insurance Company I hereby appoint Patrick Ivkovich and J. Neil McMurdie. Registration Statements filed under the Securities Act of 1933: 033-74190 333-72753 333-119437 033-78444 333-73464 333-119438 033-88148 333-90577 333-119439 333-34404 333-117329 333-120889 333-50278 333-119440 Registration Statements filed under the Investment Company Act of 1940: 811-08292 811-08196 811-08976 811-09106 hereby ratifying and confirming on this 30th day of June , 2006, my signature as it may be signed by my said attorneys to any such Registration Statements and any and all amendments thereto. Signature /s/ Kathleen A. Murphy Kathleen A. Murphy POWER OF ATTORNEY Pursuant to Item 601.(b)(24) of Regulation SK and Rule 462(b) of the Securities Act of 1933 The undersigned on behalf of the companies set forth below hereby constitutes and appoints the individuals set forth below and each of them individually, my true and lawful attorneys, with full power to them and each of them to sign for me, and in my name and in the capacities indicated below, any and all amendments to the Registration Statements listed below filed with the Securities and Exchange Commission under the Securities Act of 1933 and the Investment Company Act of 1940, and any documentation, including Form N-8F, necessary to de-register any such registrations or to de-register any of the entities (including any issuing separate accounts) associated with the issuance of any such registrations. ING Life Insurance and Annuity Company: As Director of ING Life Insurance and Annuity Company I hereby appoint Patrick Ivkovich, John S. (Scott) Kreighbaum, J. Neil McMurdie, Michael A. Pignatella, Julie E. Rockmore, and James Shuchart. Registration Statements filed under the Securities Act of 1933: 002-52448 033-75974 033-79122 333-87305 002-52449 033-75976 033-81216 333-89953 033-02339 033-75978 033-87642 333-101761 033-34370 033-75980 033-87932 333-104456 033-42555 033-75982 033-88720 333-105479 033-60477 033-75984 033-88722 333-109622 033-61897 033-75986 033-88724 333-109860 033-62473 033-75988 033-89858 333-129091 033-64277 033-75990 033-91846 333-130822 033-75248 033-75992 333-01107 333-130825 033-75954 033-75994 333-09515 333-130826 033-75956 033-75996 333-15817 333-130827 033-75958 033-75998 333-27337 333-130833 033-75960 033-76000 333-37448 333-133151 033-75962 033-76002 333-49176 333-133157 033-75964 033-76004 333-49593 333-133158 033-75966 033-76018 333-56297 333-134760 033-75968 033-76024 333-60016 033-75970 033-76026 333-69574 Registration Statements filed under the Investment Company Act of 1940: 811-02512 811-02513 811-04536 811-05906 811-09665 811-08582 ING USA Annuity and Life Insurance Company: As Director of ING USA Annuity and Life Insurance Company I hereby appoint Patrick Ivkovich, John S. (Scott) Kreighbaum, Michael A. Pignatella, and James Shuchart. Registration Statements filed under the Securities Act of 1933: 033-23351 333-57218 333-118851 333-133076 033-34827 333-63692 333-124953 033-59261 333-66757 333-133152 333-28679 333-70600 333-133153 333-28755 333-90516 333-133154 333-28769 333-101481 333-133155 333-30180 333-111686 333-133156 333-33914 333-117260 333-133944 Registration Statements filed under the Investment Company Act of 1940: 811-05626 811-08524 ReliaStar Life Insurance Company: As Director of ReliaStar Life Insurance Company I hereby appoint Patrick Ivkovich, J. Neil McMurdie, Michael A. Pignatella, and Julie E. Rockmore. Registration Statements filed under the Securities Act of 1933: 002-66542 033-65870 333-92000 002-75185 033-69892 333-100207 002-95392 333-18517 333-100208 033-09153 333-30614 333-100209 033-57244 333-47094 333-105319 033-73058 333-69431 333-120636 Registration Statements filed under the Investment Company Act of 1940: 811-02997 811-03341 811-04208 811-04855 811-08224 811-09002 ReliaStar Life Insurance Company of New York: As Director of ReliaStar Life Insurance Company of New York I hereby appoint Patrick Ivkovich, John S. (Scott) Kreighbaum, J. Neil McMurdie, Michael A. Pignatella, and James Shuchart. Registration Statements filed under the Securities Act of 1933: 002-53949 333-47527 333-115515 002-53950 333-52358 333-117617 002-69327 333-61879 333-128409 002-76642 333-75938 333-133091 033-11489 333-85326 333-19123 333-85618 Registration Statements filed under the Investment Company Act of 1940: 811-02579 811-02580 811-03098 811-03427 811-07935 811-08965 As Director of Security Life of Denver Insurance Company I hereby appoint Patrick Ivkovich and J. Neil McMurdie. Registration Statements filed under the Securities Act of 1933: 033-74190 333-72753 333-119437 033-78444 333-73464 333-119438 033-88148 333-90577 333-119439 333-34404 333-117329 333-120889 333-50278 333-119440 Registration Statements filed under the Investment Company Act of 1940: 811-08292 811-08196 811-08976 811-09106 hereby ratifying and confirming on this 30 th day of June, 2006, my signature as it may be signed by my said attorneys to any such Registration Statements and any and all amendments thereto. Signature /s/ Catherine H. Smith Catherine H. Smith POWER OF ATTORNEY Pursuant to Item 601.(b)(24) of Regulation SK and Rule 462(b) of the Securities Act of 1933 The undersigned on behalf of the company set forth below hereby constitutes and appoints the individuals set forth below and each of them individually, my true and lawful attorneys, with full power to them and each of them to sign for me, and in my name and in the capacity indicated below, any and all amendments to the Registration Statements listed below filed with the Securities and Exchange Commission under the Securities Act of 1933 and the Investment Company Act of 1940, and any documentation, including Form N-8F, necessary to de-register any such registrations or to de-register any of the entities (including any issuing separate accounts) associated with the issuance of any such registrations. ReliaStar Life Insurance Company of New York: As Director of ReliaStar Life Insurance Company of New York I hereby appoint Patrick Ivkovich, John S. (Scott) Kreighbaum, J. Neil McMurdie, Michael A. Pignatella, and James Shuchart. Registration Statements filed under the Securities Act of 1933: 002-53949 333-47527 333-115515 002-53950 333-52358 333-117617 002-69327 333-61879 333-128409 002-76642 333-75938 333-133091 033-11489 333-85326 333-19123 333-85618 Registration Statements filed under the Investment Company Act of 1940: 811-02579 811-02580 811-03098 811-03427 811-07935 811-08965 hereby ratifying and confirming on this 10th day of July , 2006, my signature as it may be signed by my said attorneys to any such Registration Statements and any and all amendments thereto. Signature /s/ Charles B. Updike Charles B. Updike POWER OF ATTORNEY Pursuant to Item 601.(b)(24) of Regulation SK and Rule 462(b) of the Securities Act of 1933 The undersigned on behalf of the company set forth below hereby constitutes and appoints the individuals set forth below and each of them individually, my true and lawful attorneys, with full power to them and each of them to sign for me, and in my name and in the capacity indicated below, any and all amendments to the Registration Statements listed below filed with the Securities and Exchange Commission under the Securities Act of 1933 and the Investment Company Act of 1940, and any documentation, including Form N-8F, necessary to de-register any such registrations or to de-register any of the entities (including any issuing separate accounts) associated with the issuance of any such registrations. ReliaStar Life Insurance Company of New York: As Director of ReliaStar Life Insurance Company of New York I hereby appoint Patrick Ivkovich, John S. (Scott) Kreighbaum, J. Neil McMurdie, Michael A. Pignatella, and James Shuchart. Registration Statements filed under the Securities Act of 1933: 002-53949 333-47527 333-115515 002-53950 333-52358 333-117617 002-69327 333-61879 333-128409 002-76642 333-75938 333-133091 033-11489 333-85326 333-19123 333-85618 Registration Statements filed under the Investment Company Act of 1940: 811-02579 811-02580 811-03098 811-03427 811-07935 811-08965 hereby ratifying and confirming on this 30 th day of June , 2006, my signature as it may be signed by my said attorneys to any such Registration Statements and any and all amendments thereto. Signature /s/ Ross M. Weale Ross M. Weale POWER OF ATTORNEY Pursuant to Item 601.(b)(24) of Regulation SK and Rule 462(b) of the Securities Act of 1933 The undersigned on behalf of the companies set forth below hereby constitutes and appoints the individuals set forth below and each of them individually, my true and lawful attorneys, with full power to them and each of them to sign for me, and in my name and in the capacities indicated below, any and all amendments to the Registration Statements listed below filed with the Securities and Exchange Commission under the Securities Act of 1933 and the Investment Company Act of 1940, and any documentation, including Form N-8F, necessary to de-register any such registrations or to de-register any of the entities (including any issuing separate accounts) associated with the issuance of any such registrations. ING Life Insurance and Annuity Company: As Director and Chief Financial Officer of ING Life Insurance and Annuity Company I hereby appoint Patrick Ivkovich, John S. (Scott) Kreighbaum, J. Neil McMurdie, Michael A. Pignatella, Julie E. Rockmore, and James Shuchart. Registration Statements filed under the Securities Act of 1933: 002-52448 033-75974 033-79122 333-87305 002-52449 033-75976 033-81216 333-89953 033-02339 033-75978 033-87642 333-101761 033-34370 033-75980 033-87932 333-104456 033-42555 033-75982 033-88720 333-105479 033-60477 033-75984 033-88722 333-109622 033-61897 033-75986 033-88724 333-109860 033-62473 033-75988 033-89858 333-129091 033-64277 033-75990 033-91846 333-130822 033-75248 033-75992 333-01107 333-130825 033-75954 033-75994 333-09515 333-130826 033-75956 033-75996 333-15817 333-130827 033-75958 033-75998 333-27337 333-130833 033-75960 033-76000 333-37448 333-133151 033-75962 033-76002 333-49176 333-133157 033-75964 033-76004 333-49593 333-133158 033-75966 033-76018 333-56297 333-134760 033-75968 033-76024 333-60016 033-75970 033-76026 333-69574 Registration Statements filed under the Investment Company Act of 1940: 811-02512 811-02513 811-04536 811-05906 811-09665 811-08582 ING USA Annuity and Life Insurance Company: As Director and Chief Financial Officer of ING USA Annuity and Life Insurance Company I hereby appoint Patrick Ivkovich, John S. (Scott) Kreighbaum, Michael A. Pignatella, and James Shuchart. Registration Statements filed under the Securities Act of 1933: 033-23351 333-57218 333-118851 333-133076 033-34827 333-63692 333-124953 033-59261 333-66757 333-133152 333-28679 333-70600 333-133153 333-28755 333-90516 333-133154 333-28769 333-101481 333-133155 333-30180 333-111686 333-133156 333-33914 333-117260 333-133944 Registration Statements filed under the Investment Company Act of 1940: 811-05626 811-08524 ReliaStar Life Insurance Company: As Director and Chief Financial Officer of ReliaStar Life Insurance Company I hereby appoint Patrick Ivkovich, J. Neil McMurdie, Michael A. Pignatella, and Julie E. Rockmore. Registration Statements filed under the Securities Act of 1933: 002-66542 033-65870 333-92000 002-75185 033-69892 333-100207 002-95392 333-18517 333-100208 033-09153 333-30614 333-100209 033-57244 333-47094 333-105319 033-73058 333-69431 333-120636 Registration Statements filed under the Investment Company Act of 1940: 811-02997 811-03341 811-04208 811-04855 811-08224 811-09002 ReliaStar Life Insurance Company of New York: As Director and Chief Financial Officer of ReliaStar Life Insurance Company of New York I hereby appoint Patrick Ivkovich, John S. (Scott) Kreighbaum, J. Neil McMurdie, Michael A. Pignatella, and James Shuchart. Registration Statements filed under the Securities Act of 1933: 002-53949 333-47527 333-115515 002-53950 333-52358 333-117617 002-69327 333-61879 333-128409 002-76642 333-75938 333-133091 033-11489 333-85326 333-19123 333-85618 Registration Statements filed under the Investment Company Act of 1940: 811-02579 811-02580 811-03098 811-03427 811-07935 811-08965 As Director and Chief Financial Officer of Security Life of Denver Insurance Company I hereby appoint Patrick Ivkovich and J. Neil McMurdie. Registration Statements filed under the Securities Act of 1933: 033-74190 333-72753 333-119437 033-78444 333-73464 333-119438 033-88148 333-90577 333-119439 333-34404 333-117329 333-120889 333-50278 333-119440 Registration Statements filed under the Investment Company Act of 1940: 811-08292 811-08196 811-08976 811-09106 hereby ratifying and confirming on this 6th day of July , 2006, my signature as it may be signed by my said attorneys to any such Registration Statements and any and all amendments thereto. Signature /s/ David A. Wheat David A. Wheat POWER OF ATTORNEY Pursuant to Item 601.(b)(24) of Regulation SK and Rule 462(b) of the Securities Act of 1933 The undersigned on behalf of the companies set forth below hereby constitutes and appoints the individuals set forth below and each of them individually my true and lawful attorneys with full power to them and each of them to sign for me and in my name and in the capacities indicated below any and all amendments to the Registration Statements listed below filed with the Securities and Exchange Commission under the Securities Act of 1933 and the Investment Company Act of 1940, and any documentation, including Form N-8F, necessary to de-register any such registrations or to de-register any of the entities (including any issuing separate accounts) associated with the issuance of any such registrations. ReliaStar Life Insurance Company: As President of ReliaStar Life Insurance Company I hereby appoint Patrick Ivkovich, J. Neil McMurdie, Michael A. Pignatella, and Julie E. Rockmore. Registration Statements filed under the Securities Act of 1933: 002-66542 033-65870 333-92000 002-75185 033-69892 333-100207 002-95392 333-18517 333-100208 033-09153 333-30614 333-100209 033-57244 333-47094 333-105319 033-73058 333-69431 333-120636 Registration Statements filed under the Investment Company Act of 1940: 811-02997 811-03341 811-04208 811-04855 811-08224 811-09002 ReliaStar Life Insurance Company of New York: As Director and President of ReliaStar Life Insurance Company of New York I hereby appoint Patrick Ivkovich, John S. (Scott) Kreighbaum, J. Neil McMurdie, Michael A. Pignatella, and James Shuchart. Registration Statements filed under the Securities Act of 1933: 002-53949 333-47527 333-115515 002-53950 333-52358 333-117617 002-69327 333-61879 333-128409 002-76642 333-75938 333-133091 033-11489 333-85326 333-19123 333-85618 Registration Statements filed under the Investment Company Act of 1940: 811-02579 811-02580 811-03098 811-03427 811-07935 811-08965 Security Life of Denver Insurance Company: As President of Security Life of Denver Insurance Company I hereby appoint Patrick Ivkovich and J. Neil McMurdie. Registration Statements filed under the Securities Act of 1933: 033-74190 333-72753 333-119437 033-78444 333-73464 333-119438 033-88148 333-90577 333-119439 333-34404 333-117329 333-120889 333-50278 333-119440 Registration Statements filed under the Investment Company Act of 1940: 811-08292 811-08196 811-08976 811-09106 hereby ratifying and confirming on this 4th day of July, 2006 my signature as it may be signed by my said attorneys to any such Registration Statements and any and all amendments thereto. Signature /s/ Donald W. Britton Donald W Britton POWER OF ATTORNEY Pursuant to Item 601.(b)(24) of Regulation SK and Rule 462(b) of the Securities Act of 1933 The undersigned on behalf of the companies set forth below hereby constitutes and appoints the individuals set forth below and each of them individually, my true and lawful attorneys, with full power to them and each of them to sign for me, and in my name and in the capacities indicated below, any and all amendments to the Registration Statements listed below filed with the Securities and Exchange Commission under the Securities Act of 1933 and the Investment Company Act of 1940, and any documentation, including Form N-8F, necessary to de-register any such registrations or to de-register any of the entities (including any issuing separate accounts) associated with the issuance of any such registrations. ING Life Insurance and Annuity Company: As Chief Accounting Officer of ING Life Insurance and Annuity Company I hereby appoint Patrick Ivkovich, John S. (Scott) Kreighbaum, J. Neil McMurdie, Michael A. Pignatella, and Julie E. Rockmore. Registration Statements filed under the Securities Act of 1933: 002-52448 033-75974 033-79122 333-87305 002-52449 033-75976 033-81216 333-89953 033-02339 033-75978 033-87642 333-101761 033-34370 033-75980 033-87932 333-104456 033-42555 033-75982 033-88720 333-105479 033-60477 033-75984 033-88722 333-109622 033-61897 033-75986 033-88724 333-109860 033-62473 033-75988 033-89858 333-129091 033-64277 033-75990 033-91846 333-130822 033-75248 033-75992 333-01107 333-130825 033-75954 033-75994 333-09515 333-130826 033-75956 033-75996 333-15817 333-130827 033-75958 033-75998 333-27337 333-130833 033-75960 033-76000 333-37448 333-133151 033-75962 033-76002 333-49176 333-133157 033-75964 033-76004 333-49593 333-133158 033-75966 033-76018 333-56297 333-134760 033-75968 033-76024 333-60016 033-75970 033-76026 333-69574 Registration Statements filed under the Investment Company Act of 1940: 811-02512 811-02513 811-04536 811-05906 811-09665 811-08582 ING USA Annuity and Life Insurance Company: As Chief Accounting Officer of ING USA Annuity and Life Insurance Company I hereby appoint Patrick Ivkovich, John S. (Scott) Kreighbaum, Michael A. Pignatella, and James Shuchart. Registration Statements filed under the Securities Act of 1933: 033-23351 333-57218 333-118851 333-133076 033-34827 333-63692 333-124953 033-59261 333-66757 333-133152 333-28679 333-70600 333-133153 333-28755 333-90516 333-133154 333-28769 333-101481 333-133155 333-30180 333-111686 333-133156 333-33914 333-117260 333-133944 Registration Statements filed under the Investment Company Act of 1940: 811-05626 811-08524 ReliaStar Life Insurance Company: As Chief Accounting Officer of ReliaStar Life Insurance Company I hereby appoint Patrick Ivkovich, J. Neil McMurdie, Michael A. Pignatella, and Julie E. Rockmore. Registration Statements filed under the Securities Act of 1933: 002-66542 033-65870 333-92000 002-75185 033-69892 333-100207 002-95392 333-18517 333-100208 033-09153 333-30614 333-100209 033-57244 333-47094 333-105319 033-73058 333-69431 333-120636 Registration Statements filed under the Investment Company Act of 1940: 811-02997 811-03341 811-04208 811-04855 811-08224 811-09002 ReliaStar Life Insurance Company of New York: As Chief Accounting Officer of ReliaStar Life Insurance Company of New York I hereby appoint Patrick Ivkovich, John S. (Scott) Kreighbaum, J. Neil McMurdie, Michael A. Pignatella, and James Shuchart. Registration Statements filed under the Securities Act of 1933: 002-53949 333-47527 333-115515 002-53950 333-52358 333-117617 002-69327 333-61879 333-128409 002-76642 333-75938 333-133091 033-11489 333-85326 333-19123 333-85618 Registration Statements filed under the Investment Company Act of 1940: 811-02579 811-02580 811-03098 811-03427 811-07935 811-08965 Security Life of Denver Insurance Company: As Chief Accounting Officer of Security Life of Denver Insurance Company I hereby appoint Patrick Ivkovich and J. Neil McMurdie. Registration Statements filed under the Securities Act of 1933: 033-74190 333-72753 333-119437 033-78444 333-73464 333-119438 033-88148 333-90577 333-119439 333-34404 333-117329 333-120889 333-50278 333-119440 Registration Statements filed under the Investment Company Act of 1940: 811-08292 811-08196 811-08976 811-09106 hereby ratifying and confirming on this 30th day of June , 2006, my signature as it may be signed by my said attorneys to any such Registration Statements and any and all amendments thereto. Signature /s/ Steven T. Pierson Steven T. Pierson
